RESOLUCIÓN
Con el propósito de evitar el discrimen que surge de los estereotipos establecidos en la cultura del trabajo con res-pecto a los roles del hombre y de la mujer en ocasión del nacimiento o adopción de un hijo o de una hija, y para *764contribuir al fortalecimiento de la familia con el reconoci-miento de que el cuidado de hijos e hijas es tarea que debe ser compartida, se añade al Reglamento de la Administra-ción del Sistema de Personal de la Rama Judicial el inciso (19.17) al Art. 19 para que lea como sigue:

Art. 19 Licencias


19.17 - Licencia por Paternidad

1) El personal masculino tendrá derecho a disfrutar, a partir de la fecha del nacimiento de un hijo o hija, de cinco (5) días de licencia por paternidad. Tres (3) de los días concedidos serán sin cargo a licencia alguna y dos (2) días serán con cargo al balance de la licencia de vacaciones o al tiempo compensatorio acumulado. Se requerirá presentar una certificación del médico que atendió el parto o el certificado del nacimiento del hijo o de la hija.
(2) Esta licencia por paternidad también aplicará cuando se adopte a un hijo o a una hija. La misma comenzará a partir de la fecha en que el adoptado o adoptada fue recibido o recibida en el hogar. El hecho de la adopción será acreditado con los documentos expedidos por el tribunal competente.
Esta Resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo